


110 HR 6239 IH: NCLB Recess Until Reauthorization

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6239
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Graves (for
			 himself and Mr. Walz of Minnesota)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to suspend temporarily the process of identifying schools and local
		  educational agencies as in need of improvement and of imposing sanctions on
		  such schools and local educational agencies.
	
	
		1.Short titleThis Act may be cited as the
			 NCLB Recess Until Reauthorization
			 Act.
		2.Temporary
			 suspension of identifying schools and local educational agencies as in need of
			 improvement and of imposing sanctions on such schools and local educational
			 agenciesSection 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended by
			 adding at the end the following:
			
				(i)Temporary
				suspension
					(1)SuspensionSubject
				to paragraph (2), during the 2008–2009 school year, the following shall
				apply:
						(A)No new
				identifications for improvement or sanctionsA school or local
				educational agency shall not be identified for improvement under this section,
				and a sanction shall not be imposed by reason of being so identified. However,
				a school or local educational agency that was, as of such date, identified for
				improvement may continue to be so identified and may continue to be subject to
				any specific sanction that was, as of such date, being imposed.
						(B)No new
				corrective actions or restructuringsA school or local
				educational agency shall not be identified for corrective action or
				restructuring under this section, and a corrective action or restructuring
				shall not be required by reason of being so identified. However, a school or
				local educational agency that was, as of such date, identified for corrective
				action or restructuring may continue to be so identified and may continue to be
				subject to any specific corrective action or restructuring that was, as of such
				date, being required.
						(2)SunsetParagraph
				(1) shall cease to apply beginning on the earlier of—
						(A)the last day of
				the 2008–2009 school year; or
						(B)the date of the
				enactment of an Act containing an authorization of appropriations for this
				title for fiscal year
				2009.
						.
		
